UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4886


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

DAVID ISAAC PARKER, a/k/a David Green, a/k/a David Smith,
a/k/a Jay Smith,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:11-cr-00459-JFM-1)


Argued:   May 15, 2014                        Decided:   June 16, 2014


Before WILKINSON and     THACKER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Michael Daniel Montemarano, MICHAEL D. MONTEMARANO, PA,
Columbia, Maryland, for Appellant.    Paul Nitze, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.    ON
BRIEF: Rod J. Rosenstein, United States Attorney, Baltimore,
Maryland, Deborah A. Johnston, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A   federal   grand    jury     returned      a    three-count       second

superseding     indictment   against        Appellant         David     Isaac    Parker

(“Appellant”) charging him with conspiracy to import cocaine in

an amount greater than five kilograms, in violation of 21 U.S.C.

§§ 960 and 963; importing more than 500 grams of cocaine, in

violation of 21 U.S.C. § 960; and possession with intent to

distribute more than 500 grams of cocaine, in violation of 21

U.S.C. § 841(a)(1).        Following a jury trial, where Appellant

served as his own counsel, Appellant was convicted of all three

counts.    On appeal, Appellant raises a single issue: whether the

district    court    conducted    a   constitutionally           adequate       inquiry

regarding Appellant’s desire to serve as his own counsel.

            Because    Appellant’s     election      to       proceed    pro     se   was

clear and unequivocal, as well as knowing and intelligent, we

conclude that the district court conducted a constitutionally

adequate inquiry regarding Appellant’s desire to serve as his

own counsel.       Therefore, we conclude the district court did not

err in granting Appellant’s request to waive counsel and proceed

pro se.    Accordingly, we affirm.

                                       I.

            Appellant was first arrested on July 20, 2011, when

the United States Postal Service executed a controlled delivery

of   a   package    containing    cocaine     that   was       addressed        to,   and

                                       2
accepted by, Appellant.              Subsequent to his arrest, Appellant was

charged    in     a    sealed       criminal       complaint       on    July    26,    2011,

followed    by    a     sealed      indictment       on    August       22,   2011,     and   a

superseding indictment on November 2, 2011.                        Finally, on May 23,

2012,     Appellant           was    charged       in      the     second        superseding

indictment,       the     charging       document          upon     which        the     trial

ultimately proceeded.

            Throughout the pendency of this case, Appellant had

multiple court appearances in front of both the magistrate court

and the district court, and had the benefit of both appointed

and retained counsel.               During these appearances, Appellant was

repeatedly advised of his rights.                        For example, at an initial

appearance       in    magistrate      court        on    October       24,     2011,    where

Appellant was represented by retained counsel, the court engaged

in a lengthy explanation with Appellant about his constitutional

rights as well as the nature of the charges against him.                                During

this colloquy, Appellant continually insisted that he did not

understand even the most basic concepts.                         Appellant’s assertions

prompted the          court    to   observe,       “I    think    that    [Appellant]         is

playing games with the [c]ourt.”                   J.A. 26. 1       Shortly thereafter,




     1
       Citations to the “J.A.” refer to the Joint Appendix filed
by the parties in this appeal.



                                               3
Appellant ultimately stated that he understood, but just did not

agree.

            [APPELLANT]: I am reading the Indictment[;]
            I understand what you are saying.     But as
            far as the wording on the Indictment I don’t
            agree with.

            THE COURT: That is fair. Nothing wrong with
            you not agreeing with it, that is exactly
            where your Counsel wants you to be.   Not a
            problem.   But do you understand what they
            are claiming you have done wrong?

            (Pause)

            [APPELLANT]: Yes, I understand for the
            record on this paper what they are accusing
            me of, yes.

Id. at 28.    Further, Appellant told the magistrate court that he

had no mental condition, illness, or defect that affected his

judgment.

            Appellant       appeared    before     the    district     court   at   a

December    20,    2011     motions    hearing     to    address   a   suppression

motion filed by Appellant’s retained counsel.                   At this hearing,

Appellant’s       retained    counsel     represented      to   the    court    that

Appellant    wished    to    proceed     pro   se.       According     to   counsel,

Appellant desired to litigate motions he had previously filed

pro   se   which    presented    a     sovereign     citizen    defense.       After

denying those motions, the district court inquired at length of

Appellant as to whether he wished to continue serving as his own

counsel.


                                          4
THE COURT: [Your attorney] has expressed on
your behalf that you want to represent
yourself in this matter. Is that true?

[APPELLANT]: Yes.

THE COURT: You understand that you have a
right to be represented by counsel, and that
these are legal issues in which counsel are
trained to represent the client’s interest,
which would include, you know, moving to
suppress any statements that were made or
any evidence that was seized.        Do you
understand that?

[APPELLANT]:   You’re       asking   me   do   I
comprehend? Yes.

. . .

[APPELLANT]: [My attorney] stated earlier
that he would like to take a back seat and
just be my advisor.

THE COURT: Is that, is that -- do you want
him as standby counsel, then, essentially,
to advise you, and have you represent
yourself?

[APPELLANT]: Yes.

. . .

THE COURT: But, Mr. Parker, as I understand
it, with the advice of [your attorney], the
questions you want to ask, you want to ask
them yourself and you want to pursue any
motions that you deem appropriate, is that
what I understand you want to do? Or do you
want to have him ask the questions of the
witnesses?

[APPELLANT]: If I can have more time to get
myself prepared for that, I would like to do
that myself.



                        5
          THE COURT: We will postpone the hearing
          . . . . But the question is when we do have
          the hearing, when we do it, do you really
          want to put yourself in the position where
          you   are  asking  the  questions   of  the
          witnesses?

          [APPELLANT]: Yes.

          THE COURT: And assuming, which I have no
          idea because I haven’t heard the evidence
          yet, but assuming I deny the motions, do you
          want to represent yourself at trial as well?

          [APPELLANT]: Yes.

          THE COURT: And you understand that by
          proceeding in this way, you are, although
          [your attorney] is there to advise you, I
          mean, there are certain, I mean, I’m not
          going to let you testify from the counsel
          table.    I mean, if you want to testify,
          you’re going to have to take the witness
          stand   yourself and    be  subject  to the
          penalties of perjury, if you choose to
          testify.     Of course, you don’t have to
          testify if you don’t want to.
                But you understand that you can’t
          essentially testify by asking questions of
          the witnesses. Do you understand that?

          [APPELLANT]: I comprehend well.

J.A. 52-55.   Per Appellant’s request, the district ultimately

appointed retained counsel to serve as standby counsel.

          After Appellant advised the court that he was taking

medication for bipolar disorder, the court ordered a competency

evaluation.    Following   his   competency   evaluation,   Appellant

appeared before the district court again on April 27, 2012, for

another motions hearing.      Because Appellant’s retained counsel,


                                  6
now   serving        as    his    standby      counsel,        was    extremely     late,     the

court commenced the hearing with counsel, who was still a great

distance    from          the    courthouse,        on   the    telephone.          The     court

admonished       counsel          for    his    irresponsibility,             and    Appellant

stated he no longer wished for retained counsel to serve as

standby counsel.

             The district court again confirmed with Appellant that

he wanted to serve as his own counsel.                               After the court asked

Appellant       if     he       wished   to     continue        to     represent     himself,

Appellant responded, “I can’t represent myself.                              I’m going to be

myself.”       J.A. 62.           Clearly frustrated, the court responded, “I

don’t know what I’m supposed to advise you.                             What am I supposed

to advise him about representing himself?”                             Id.    The court then

engaged    in     an       extensive      colloquy        with       Appellant      about    his

understanding of the nature of the charges against him and his

desire to serve as his own counsel.                       Appellant again frustrated

the     matter       by     claiming      he    “comprehend[ed]”              but   did     “not

understand.”                Id.     at    63.            Appellant           explained      that

“comprehend[ing]” means he “intelligently hear[s]” what is being

said.    Id.     The court then explained to Appellant,

             THE COURT: You are facing a serious charge
             and   you’re   subject  to    very   serious
             penalties,   including   a   $100    special
             assessment,   which   I  don’t   think   was
             mentioned. . . . That’s trivial compared to
             the prison sentence you face.     So whether
             you comprehend or you understand, the fact

                                                7
          of the matter is you’ve been examined and
          have been found competent to stand trial.
          And also, you had a lawyer, who I really
          don’t think has been very good, to tell you
          the truth.
               I don’t know whether you’re indigent or
          not, but I’ll arrange to have counsel
          appointed to represent you, if you want.
               I don’t want any injustice done in this
          case. And I want you to understand that you
          are subject to a very serious charge, and
          you’re subject to very serious penalties,
          and that this case is going to proceed in
          accordance with the law and in accordance
          with   the   Federal    Rules    of   Criminal
          Procedure, which are not easy to understand
          in all respects, [and] the Federal Rules of
          Evidence.
               If you want to proceed representing
          yourself, you have an absolute right to do
          so. I can’t stop you. On the other hand, I
          think that -- my own judgment is you would
          be   well   advised    to   have    a   lawyer
          representing you.
               Do you want to proceed with or without
          a lawyer?

          [APPELLANT]: Without.

Id. at 64-65.

          The   court   then   proceeded   to   conduct   a   hearing   on

Appellant’s suppression motion in which Appellant served as his

own counsel and made many objections.       After denying Appellant’s

suppression motion, the court again discussed Appellant’s desire

to serve as his own counsel:

          [THE COURT:]    As I say, if you want to
          represent yourself, you’re absolutely free
          to do so and I am not going to do anything
          to prevent you from doing so. On the other
          hand, I want to make sure that your
          interests are properly represented.  And I

                                   8
            take it -- I don’t know. Do you still, do
            you want a lawyer or you don’t want a
            lawyer?

            [APPELLANT]: No, I do not.

J.A. 91-92.      Appellant then confirmed several more times that he

wished to serve as his own counsel.            Therefore, the district

court    found   that   Appellant   “voluntarily   decided   to   represent

himself,” stating,

            I make that finding.     I make it reluctantly
            because I want the defendant’s rights to be
            protected.    But it could not be more clear
            that he wants to proceed pro se without
            representation of counsel or the assistance
            of standby counsel.     And I so find. . . .
            There’s     already    been    a    competency
            evaluation.    We had the doctor examine Mr.
            Parker, and he found him competent to stand
            trial. I can’t do any more.

Id. at 94. 2

            On July 30, 2012, the first day of Appellant’s trial,

before empaneling the jury, the district court again engaged in

a lengthy discussion with Appellant and his appointed standby

counsel regarding Appellant’s wishes to proceed pro se.             Despite

having    been   through   numerous   colloquies   on   several   occasions

with the court, Appellant asserted that he did not “understand




     2
       Although Appellant continually asserted at this hearing
that he did not want standby counsel, new standby counsel was
appointed to him and a notice of appearance for standby counsel
was entered on June 12, 2012.



                                      9
anything.”    J.A. 110.     In response to his continued assertions,

the court stated,

          We have a finding, because there were
          allegations,  there   were   assertions   made
          earlier in the proceedings that Mr. Parker,
          quote, “did not understand”, we had an
          examination.    And the conclusion of the
          examination is that Mr. Parker was competent
          to understand the proceedings against him.
          That is the record and we are proceeding on
          that   basis.     Continued    assertions   or
          allegations that I don’t understand do not
          change that finding. . . . I mean, the
          result of that finding has all kinds of
          legal effects itself.    If I were to find
          that you didn’t understand the proceedings
          against you -- and I have no reason to think
          you don’t understand.       You just aren’t
          happy.

Id. at 132.     The court then thoroughly explained to Appellant

the trial process, including picking a jury, opening statements,

witness testimony, the role of standby counsel, and what the

jury was permitted to consider.

          During    trial,      Appellant   participated   in   jury

selection, gave an opening statement, cross-examined witnesses,

made numerous objections to the Government’s evidence, raised a

suppression issue with regard to the timing of the warrant, and

made a closing argument.       After three days of trial, on August

1, 2012, the jury found Appellant guilty of all counts.          The

district court sentenced Appellant on October 26, 2012, to 121

months imprisonment.      This timely appeal followed.



                                   10
                                         II.

            It is clear “[w]e review a district court’s denial of

a defendant’s right to self-representation de novo.”                          United

States v. Bush, 404 F.3d 263, 270 (4th Cir. 2005) (emphasis

supplied).        Appellant      contends      we   should      also     review    the

district court’s decision to allow Appellant to proceed pro se

de novo.     See, e.g., United States v. Singleton, 107 F.3d 1091,

1097 n.3 (4th Cir. 1997) (“Determination of a waiver of the

right to counsel is a question of law, and thus we review it de

novo.” (internal citations omitted)).                 The Government counters

that Appellant raises this issue for the first time on appeal,

and thus, our review is only for plain error.                   See, e.g., United

States v. Bernard, 708 F.3d 583, 588 (4th Cir. 2013) (applying

plain    error    review    because      Appellant     raised      the    issue    of

competency to waive the right to counsel for the first time on

appeal).

            We need not and do not decide the question of which

standard    of    review    is   appropriate        here   because       Appellant’s

argument   fails    when    measured     against     either     standard.         See,

e.g., United States v. Stanley, 739 F.3d 633, 645 (11th Cir.

2014)    (declining    to     select     a     standard    of    review     when    a

defendant’s challenge to the validity of his waiver of right to

counsel failed under both plain error and de novo review).                         For

that    reason,   we   examine     the    constitutional        adequacy     of    the

                                         11
court’s      inquiry       into     Appellant’s       desire     to   serve    as     his   own

counsel by the less deferential of the two standards, that is,

de novo.

                                               III.

               We begin our analysis “with the fundamental tenet that

a   criminal     defendant          has    a    Sixth    Amendment       right      to   self-

representation.”             United States v. Bernard, 708 F.3d 583, 588

(4th Cir. 2013); see also Faretta v. California, 422 U.S. 806,

819 (1975).          A defendant seeking to represent himself “may waive

the right to counsel and proceed at trial pro se only if the

waiver is (1) clear and unequivocal, (2) knowing, intelligent,

and voluntary, and (3) timely.”                         Bernard, 708 F.3d at 588.3

However, the “right to self-representation is not absolute, and

the     government’s         interest          in     ensuring     the    integrity         and

efficiency      of     the    trial       at    times    outweighs       the   defendant’s

interest in acting as his own lawyer.”                         Id. (internal quotation

marks      omitted).         Ultimately,        “[t]he    determination          of   whether

there has been an intelligent waiver of the right to counsel

must       depend,    in     each    case,      upon     the     particular      facts      and

circumstances surrounding that case, including the background,

       3
       At the outset, it is important to identify that unlike in
Bernard, Appellant does not claim that he was not competent to
represent himself at trial or not competent to waive his right
to counsel.   Appellant argues only that his waiver was neither
(1) clear and unequivocal; nor (2) knowing and intelligent.



                                                12
experience, and conduct of the accused.”                Johnson v. Zerbst, 304

U.S. 458, 464 (1938); see also United States v. Singleton, 107

F.3d 1091, 1097 (4th Cir. 1997).

              Moreover,   while   a   trial     court    must   determine    if   a

waiver   of    counsel    is   knowing    and   intelligent,     no   particular

interrogation of the defendant is required, so long as the court

warns the defendant of the dangers of self-representation such

that “‘his choice is made with his eyes open.’”                   United States

v. King, 582 F.2d 888, 890 (4th Cir. 1978) (quoting Faretta, 422

U.S. at 835); see also Iowa v. Tovar, 541 U.S. 77, 88 (2004)

(“We have not . . . prescribed any formula or script to be read

to a defendant who states that he elects to proceed without

counsel.”).      As we have stated,

              the court must assure itself that the
              defendant knows the charges against him, the
              possible punishment and the manner in which
              an attorney can be of assistance.        The
              defendant must be made aware that he will be
              on   his  own   in  a  complex   area  where
              experience and professional training are
              greatly to be desired.

King, 582 F.2d at 890 (internal citations omitted).

              Here, Appellant argues the district court failed to

ensure   that     he   actually    desired      to   represent    himself,    and

further, that he actually comprehended his right to counsel in

an adequate fashion so as to enter a constitutionally effective

waiver of his right to counsel.


                                         13
                                         A.

                              Clear and Unequivocal

            First,       Appellant       contends          the      district     court

“misunderstood” some of his statements as a request to represent

himself.        Appellant’s    Br.    10.      Instead,         Appellant    argues   he

simply    did    not   “understand.”          Id.   at     11-12.       According     to

Appellant, this is evidenced by his continued assertions of the

same.    This argument is contrary to the record.                       Appellant was

repeatedly,      clearly,     and    directly      asked    at    several    different

court    appearances     if   he    wished    to    represent       himself,    and   he

consistently       and      clearly     answered           in     the    affirmative.

Specifically, the district court asked Appellant multiple times

whether he wished to represent himself at both of the motions

hearings on December 20, 2011, and April 27, 2012, as well as on

the first day of trial on July 30, 2012.                        In each of the many

instances Appellant was questioned, he confirmed that he wanted

to represent himself.         For example:

            THE COURT: [Y]ou want to represent yourself
            in this matter. Is that true?

            [APPELLANT]: Yes.

J.A. 52.

            THE COURT: [D]o you want                     to      represent
            yourself at trial as well?

            [APPELLANT]: Yes.

Id. at 54.

                                         14
             [THE COURT:] Do you want to proceed with or
             without a lawyer?

             [APPELLANT]: Without.

Id. at 65.

          [THE COURT:]   Do you still, do you want a
          lawyer or you don’t want a lawyer?

          [APPELLANT]: No, I do not.

Id. at 91-92.

          THE COURT: Now, what role would you               like
          [standby counsel] to play in the trial?

          [APPELLANT]: None.

Id. at 111.

          THE COURT: Mr. Parker, do you want [standby
          counsel] to represent you –

          [APPELLANT]: No, sir.

          THE COURT: as full counsel?

          [APPELLANT]: No.

          THE COURT: No?

          [APPELLANT]: No, sir.

Id. at 121.

          Based on the record before us, there is no question

Appellant’s     waiver   of   his   right   to   counsel   was   clear   and

unequivocal.




                                     15
                                        B.

                         Knowing and Intelligent

           Next, Appellant argues the district court failed to

ensure that he comprehended what representing himself entailed,

rendering constitutionally infirm his waiver of his right to

counsel.    This     argument    is    likewise   contrary   to   the   record.

When Appellant first expressed his desire to represent himself

at the December 20, 2011 hearing, the district court explained

at length what that would require, i.e., presenting motions,

questioning witnesses, and presenting evidence.                   Then, before

empaneling the jury on the first day of trial, the district

court spent significant time confirming Appellant’s desire to

represent himself and explaining the particulars of each phase

of the trial.       We therefore have little trouble concluding that

the   court’s   colloquy        with    Appellant    was     constitutionally

sufficient, and that Appellant certainly made his choice “with

his eyes open.”       Faretta, 422 U.S. at 835 (internal quotation

marks omitted). 4

           We therefore conclude Appellant’s election to proceed

pro se was not only clear and unequivocal, but also knowing and

      4
       In attempt to support his argument to the contrary,
Appellant simply cherry-picks snippets of the district court’s
conversation with him.    However, when viewing the record as a
whole, it is clear the court’s conduct was more than
constitutionally adequate.



                                        16
intelligent.       The record reflects that at the time he waived his

right to counsel, Appellant understood the legal proceedings and

was aware of the nature of the charges against him and the

penalties he faced if convicted, even though he often claimed he

did   not    understand.          On    multiple           occasions,       Appellant    was

informed of the perils of serving as his own counsel and exactly

what was involved in undertaking such a task.                               Despite these

warnings,    Appellant      elected       to        proceed      pro   se.         Moreover,

Appellant    demonstrated        that     he        was    capable     of    representing

himself     by     presenting      an         opening        statement,       questioning

witnesses,       raising    objections,              and     presenting        a    closing

argument.

                                          IV.

             Faced with a difficult situation, the district court

did   all    it     could   in         this        case     to   protect      Appellant’s

constitutional rights.          “A trial court evaluating a defendant’s

request to represent himself must traverse a thin line between

improperly allowing the defendant to proceed pro se, thereby

violating    his    right    to     counsel,          and     improperly      having     the

defendant proceed with counsel, thereby violating his right to

self-representation.”        Fields v. Murray, 49 F.3d 1024, 1029 (4th

Cir. 1995) (en banc) (internal quotation marks and alterations

omitted).     In traversing this line here, the district court went

so far as to provide Appellant with the added safeguard and

                                              17
assistance     of     standby     counsel,     even     though   it      was    not

constitutionally      required     to   do   so.       See   United   States     v.

Beckton,     740    F.3d   303,   307   (4th    Cir.    2014)    (“[A]    pro    se

defendant has no right to standby counsel when he chooses to

proceed pro se.”).

           For      the    foregoing    reasons,       the   judgment     of    the

district court is

                                                                        AFFIRMED.




                                        18